REED, Justice
(concurring).
I agree with the court that the majority opinion of the Supreme Court of the United States in Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147, compels us to obey the Supreme Court’s mandate and refuse to give effect to KRS 436.020 as that statute is presently written.
When all of the sensitive emotional elements concerned in the issue are as completely divorced from judicial consideration as is humanly possible, I must record my disagreement with the views expressed in the majority opinion of the Supreme Court while according to that court full respect and sympathy in view of the magnitude of the problem with which it dealt.
Nevertheless, it is my conscientious conclusion that the majority opinion in the Roe case rests upon a basis that does not justify the exercise of judicial power to accomplish a social result. The majority opinion seems to me to say that the medical profession is uncertain concerning the commencement of human life. The opinion, nevertheless, undertakes to judicially draw a statute by the terms of which no standards are permitted during the first trimester of pregnancy, the state’s right to legislate on the subject is extremely restricted during the second trimester of *715pregnancy, and the state’s right to legislate is confined, for all practical purposes, to the last trimester of pregnancy. I do not understand that the result reached is inherent in any legal principle that the judiciary may properly rely upon.
Although it is much cheaper and easier to ask a court to order the social change wanted rather than to go through the time-consuming, expensive and inconvenient process of persuading voters or legislators, the fact remains that the proper forum to accomplish a change such as is involved here is a policy process to be consigned to the legislature. It is actually a part of the political process and there should be a very limited role for the judiciary in this respect. In my view the courts should refer an issue such as this to the political process even though groups would be angered who have been taught to hope for a more authoritarian solution.
When the judicial arm of government acts on no existing legal principle, and surely no such principle can be developed as long as the medical profession itself is as uncertain as the majority opinion represents it to be, and the judiciary, because of personal views as to desirable social policy, appears to be the ally of certain causes regardless of law, the moral authority of law is damaged in the eyes of the general population.
If, as many authorities believe, we are today in the middle of a constitutional crisis, particularly in the area of the doctrine of the separation of powers, I cannot in good conscience take any course other than to maintain that the judiciary is the last hope of securing a reasonable and workable assignment of the functions of government between the separate branches.
The doctrine of the separation of powers is no outmoded principle of 18th-Cen-tury philosophy to me. In my view, it is an imperative, though to be applied with learned reason, if our constitutional guarantees of individual freedom based on the intrinsic worth of the human personality are to exist in viable form. That means that the judicial arm of government must confine itself to its role and prevent impermissible invasions by the other branches upon each other or upon it. That, of course, results in disappointments and dissatisfaction by affected groups in individual instances. In the long run, however, it has proved to be a far superior course insofar as the happiness and freedom of the individual are concerned than the more authoritarian methods employed in other places in the world and advocated by some for adoption in this country.
PALMORE, C. J., concurs in the views expressed in this opinion.